EXHIBIT 10.1
VF CORPORATION
AWARD CERTIFICATE
Restricted Stock
Number of Shares of Restricted Stock Awarded: 20,000
To: Eric C. Wiseman (“Participant”)
I am pleased to advise you that you have been awarded the number of shares of
Restricted Stock set forth above under VF Corporation’s 1996 Stock Compensation
Plan, as amended (the “1996 Plan”), subject to the terms and conditions set
forth in the 1996 Plan and the attached Appendix.

            VF CORPORATION
      By:   /s/ Mackey J. McDonald         Mackey J. McDonald        Chairman   
 

Dated: July 14, 2008 (“Grant Date”)          

 



--------------------------------------------------------------------------------



 



VF CORPORATION
APPENDIX TO
AWARD CERTIFICATE
Terms and Conditions Relating to
Restricted Stock

1.   Grant of Restricted Stock.

          (a) Grant of Restricted Stock under 1996 Plan. Participant has been
granted the shares of Restricted Stock specified in the Award Certificate under
VF Corporation’s (the “Company’s”) 1996 Plan, copies of which have been provided
to Participant. All of the terms, conditions, and other provisions of the 1996
Plan are hereby incorporated by reference into this document. Capitalized terms
used in this document but not defined herein shall have the same meanings as in
the 1996 Plan. If there is any conflict between the provisions of this document
and the mandatory provisions of the 1996 Plan, the provisions of the 1996 Plan
shall govern. By accepting the grant of the Restricted Stock, Participant agrees
to be bound by all of the terms and provisions of the 1996 Plan (as presently in
effect or later amended), the rules and regulations under the 1996 Plan adopted
from time to time, and the decisions and determinations of the Committee made
from time to time. The Restricted Stock shall be issued promptly hereafter in
Participant’s name but shall be subject to all provisions of this Award
Certificate.
          (b) Certain Restrictions. One or more stock certificates evidencing
the Restricted Stock shall be issued in the name of Participant but shall be
held and retained by the Company until the restrictions set forth herein shall
have lapsed. All such stock certificates shall bear the following legend:
“The shares of Common Stock evidenced by this Certificate are subject to the
terms and conditions of a Restricted Stock Award Certificate between the
registered owner and VF Corporation; such shares are subject to forfeiture under
the terms of said Award Certificate; and such shares shall not be sold,
transferred, assigned, pledged, encumbered or otherwise alienated or
hypothecated except pursuant to the provisions of said Agreement, a copy of
which is available from VF Corporation upon request.”
          Until the shares of Restricted Stock have become vested in accordance
with Paragraph 1(e), the Restricted Stock shall be subject to a risk of
forfeiture as provided in the 1996 Plan and this document. Until vested, such
Restricted Stock will be nontransferable, as provided in the 1996 Plan and
Paragraph 1(d), and Participant agrees that, upon request of the Company, he
will deliver to the Company stock powers or other instruments of transfer or
assignment, duly endorsed in blank with signature guaranteed, corresponding to
each certificate for Restricted Stock or distributions thereon. If Participant
shall fail to provide the Company with any such stock power or other instrument
of transfer or assignment, Participant hereby irrevocably appoints the Secretary
of the Company as his attorney-in-fact to execute and deliver any such power or
other instrument which may be necessary to effectuate the transfer of the
Restricted Stock (or assignment of distributions thereon) on the books and
records of the Company. Participant is subject to the VF Code of Business
Conduct and related policies on insider trading.
          (c) Dividends and Adjustments. Participant shall be entitled to
receive with respect to the Restricted Stock all dividends and distributions
payable on Common Stock (including for this purpose any forward stock split) if
and to the extent that he is the record owner of such Restricted Stock on any
record date for such a dividend or distribution and he has not forfeited such
Restricted Stock on or before the payment date for such dividend or
distribution, subject to the following terms and conditions:

 



--------------------------------------------------------------------------------



 



  (i)   Regular Cash Dividends. All cash distributions payable with respect to
the Restricted Stock shall be retained by the Company and reinvested in
additional shares of Common Stock to be issued in the name of Participant.    
(ii)   Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares of
Common Stock, or there occurs a forward split of Common Stock, then the Common
Stock issued or delivered as such dividend or distribution or resulting from
such stock split will be deemed to be additional Restricted Stock.     (iii)  
Adjustments. If the Company declares and pays a dividend or distribution on
Common Stock that is not a regular cash dividend and not in the form of
additional shares of Common Stock, or if there occurs any other event referred
to in Article XI of the 1996 Plan, the Company shall retain any such dividend or
distribution and the Committee shall adjust the number of shares of Restricted
Stock in a manner that will prevent dilution or enlargement of Participant’s
rights with respect to the Restricted Stock, in an equitable manner determined
by the Committee. In addition, the Committee may vary the treatment of any
dividend or distribution as specified under Section 1(c)(i), (ii) or (iii), in
its discretion.     (iv)   Risk of Forfeiture of Restricted Stock Resulting from
Dividends and Adjustments. Shares of Restricted Stock that directly or
indirectly result from dividends or distributions on or adjustments to a share
of Restricted Stock shall be subject to the same risk of forfeiture as applies
to the granted Restricted Stock.     (v)   Fractional Shares. No fractional
shares shall be issued under this Agreement. The Company will determine how to
treat any fractional share or amounts that would be deemed invested in a
fractional share hereunder.

          (d) Non-Transferability. Until the Restricted Stock has become vested,
neither Participant nor any beneficiary shall have the right to, directly or
indirectly, donate, sell, alienate, assign, transfer, pledge, anticipate, or
encumber (except by reason of death) any shares of Restricted Stock, nor shall
any such shares of Restricted Stock be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of Participant or any beneficiary, or to the debts, contracts,
liabilities, engagements, or torts of Participant or any beneficiary or transfer
by operation of law in the event of bankruptcy or insolvency of Participant or
any beneficiary, or any legal process.
          (e) Vesting and Forfeiture. The Restricted Stock will vest on July 14,
2013 (the “Stated Vesting Date”) if both of the following conditions are met,
except as otherwise provided herein: (i) the Company has positive earnings per
share in either the second half of the fiscal year 2008 or in the full fiscal
year 2009 (excluding extraordinary and/or nonrecurring items and changes in
accounting standards as required by the Financial Accounting Standards Board)
and (ii) the Participant continues to be an employee of the Company through the
Stated Vesting Date. If the foregoing conditions are met and the Restricted
Stock vests, all restrictions on the Restricted Stock shall lapse and all shares
of Common Stock representing the Restricted Stock shall be delivered to
Participant free of restrictions. If the conditions set forth in the first
sentence of this clause 1 (e) are not satisfied, the Restricted Stock shall be
canceled and forfeited and Participant shall have no further rights hereunder.
Except to the extent set forth in this Paragraph 1(e), upon Participant’s
Termination of Employment prior to the vesting of the Restricted Stock, all
Restricted Stock shall be canceled and forfeited and Participant shall have no
further rights hereunder. If Termination of Employment is due to Participant’s
death or Disability (as defined below), a Pro Rata Portion (as defined below) of
Participant’s Restricted Stock shall vest at the date of Termination of
Employment, and delivery of the Pro Rata Portion of Restricted Stock free of any
restrictions shall occur as promptly as practicable following Termination of
Employment due to death or Disability. Certificates representing the shares of
vested Restricted Stock shall be delivered promptly to Participant, or delivery
of such shares shall be made to Participant’s broker or in such other
commercially reasonable manner as the Company may determine, within ten business
days after the Restricted Stock becomes vested.

 



--------------------------------------------------------------------------------



 



          (f) Clawback. The Restricted Stock is subject to the Corporation’s
Forfeiture Policy for Equity and Incentive Awards in the Event of Restatement of
Financial Results as in effect at the date of this Grant. Such Policy imposes
conditions that may result in forfeiture of the Restricted Stock or the proceeds
to you resulting from the Restricted Stock (a so-called “clawback”) in certain
circumstances if the Corporation’s financial statements are required to be
restated as a result of misconduct.
          (g) Certain Definitions. The following definitions apply for purposes
of this Agreement:

  (i)   “Disability” means (A), if Participant has an Employment Agreement
defining “Disability,” the definition under such Employment Agreement, or (B),
if Participant has no Employment Agreement defining “Disability,” Participant’s
incapacity due to physical or mental illness resulting in Participant’s absence
from his or her duties with the Company on a full-time basis for 26 consecutive
weeks, and, within 30 days after written notice of termination has been given by
the Company, Participant has not returned to the full-time performance of his or
her duties.     (ii)   “Pro Rata Portion” means a fraction the numerator of
which is the number of days that have elapsed from the Grant Date to the date of
Participant’s Termination of Employment and the denominator of which is the
number of days from the Grant Date to the Stated Vesting Date.     (iii)  
“Termination of Employment” means Participant’s termination of employment with
the Company or any of its subsidiaries or affiliates in circumstances in which,
immediately thereafter, Participant is not employed by the Company or any of its
subsidiaries or affiliates. Service as a non-employee director shall not be
treated as employment for purposes of this Agreement.

          (h) Compliance with Code Section 409A. The Restricted Stock is
intended to be exempt from Section 409A of the Internal Revenue Code. The
Participant will be subject to federal income taxation no later than the Stated
Vesting Date, regardless of any delay in delivery of the share certificate
thereafter.

2.   Taxes.

          (a) If Participant properly elects, within thirty (30) days of the
date of this Agreement, to include in gross income for federal income tax
purposes an amount equal to the fair market value (as of the Grant Date) of the
Restricted Stock, Participant shall make arrangements satisfactory to the
Committee to pay to the Company in 2008 any federal, state or local income taxes
required to be withheld with respect to such shares. If Participant shall fail
to make such tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.
          (b) If Participant does not make the election described in Paragraph
2(a) above, Participant shall, no later than the date as of which the
restrictions referred to in Paragraph 1(e) hereof shall lapse, pay to the
Company, or make arrangements satisfactory to the Company for payment of, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock, and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
Participant any federal, state, or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock. Unless, at least 90 days before
the Stated Vesting Date or any earlier applicable vesting date, Participant has
made separate arrangements satisfactory to the Company for the payment such
mandatory withholding taxes, the Company will withhold from the shares to be
delivered upon vesting the number of whole shares having a Fair Market Value
nearest to but not exceeding the amount of such mandatory withholding taxes.

3.   Miscellaneous.

          (a) Binding Effect; Written Amendments. The terms and conditions set
forth in this document shall be binding upon the heirs, executors,
administrators and successors of the parties. The Award Certificate

 



--------------------------------------------------------------------------------



 



and this document constitute the entire agreement between the parties with
respect to the Restricted Stock and supersede any prior agreements or documents
with respect thereto. No amendment, alteration, suspension, discontinuation or
termination of this document which may impose any additional obligation upon the
Company or materially impair the rights of Participant with respect to the
Restricted Stock shall be valid unless in each instance such amendment,
alteration, suspension, discontinuation or termination is expressed in a written
instrument duly executed in the name and on behalf of the Company and, if
Participant’s rights are materially impaired thereby, by Participant.
          (b) No Promise of Employment. The Restricted Stock and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Participant has a right to continue as an officer,
employee or director of the Company or its subsidiaries for any period of time,
or at any particular rate of compensation.
          (c) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws (but not the law of
conflicts of laws) of the State of North Carolina, and applicable federal law.
          (d) Notices. Any notice to be given the Company under this Agreement
shall be addressed to the Company at its principal executive offices, in care of
the Vice President — Administration, and any notice to Participant shall be
addressed to Participant at Participant’s address as then appearing in the
records of the Company.
          (e) Shareholder Rights. Except as otherwise provided in this
Agreement, Participant shall have, with respect to all shares of Restricted
Stock, all the rights of a shareholder of the Company, including the right to
vote the Restricted Stock.
          (f) Voluntary Participation. Participant’s participation in the Plan
is voluntary. The value of the Restricted Stock is an extraordinary item of
compensation. As such, the Restricted Stock is not part of normal or expected
compensation for purposes of calculating any severance, change in control
payments, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 